— In a proceeding pursuant to Family Court Act article 10 for an adjudication of child neglect, the Commissioner of Social Services of the City of New York appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Demarest, J.), dated February 26, 1986, as dismissed the neglect proceeding as against the respondent mother, and directed that the child be released to her.
Order reversed insofar as appealed from, on the law, without costs or disbursements, the respondent mother is found guilty of neglect, and the matter is remitted to the Family *944Court, Kings County, for a dispositional hearing in accordance herewith to be held as soon as practicable.
The petitioner established by a preponderance of the evidence that George C. is neglected by the respondent mother, since her abuse of alcohol places the physical, mental, and emotional condition of her child in imminent danger of becoming impaired as set forth in Family Court Act § 1012 (f) (i) (see, Family Ct Act § 1012 [f] [i] [B]).
While a dispositional hearing must be held to determine what disposition should be made (see, Family Ct Act § 1045), we note that the record before us indicates that George’s best interests may be served if he is to remain with his parents. However, the record clearly indicates that it would be inappropriate to release the child to the custody of the respondent mother unless she is closely supervised in accordance with Family Court Act § 1054, and is ordered to attend a rehabilitative program for her abuse of alcohol. Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.